Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00899-CV

  Jennifer L. ZUNIGA, Individually and as Judgment Creditor and on Behalf of Christopher J.
                                          Medina,
                                         Appellant

                                                v.

           FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                               Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2014CI11445 & 2016CI05219
                       Honorable Cathleen M. Stryker, Judge Presiding

          BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, we construe appellant’s “Motion for
Extension of Time to File Appellant’s Motion to Dismiss,” as a request for an extension of time
for her to respond to appellee’s motion to dismiss for want of jurisdiction. We GRANT appellant’s
“Motion for Extension of Time to File Appellant’s Motion to Dismiss,” as construed, and deem
appellant’s response as timely filed. Appellee’s motion to dismiss for want of jurisdiction is
GRANTED. The judgment of the trial court is VACATED, and this case is DISMISSED FOR
WANT OF JURISDICTION. Costs of the appeal are taxed against the party who incurred them.

       SIGNED September 25, 2019.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice